DETAILED ACTION
The Office Action is responsive to the communication filed on 2/17/2022.
Claims 1-17 and 19-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark E. Braun, Reg. No. 68,749, on March 9, 2022.

The application has been amended as follows:

10. (Currently amended) A computer-implemented method for using a plurality of digital twins to interact with a plurality of physical devices in an automation system, each digital twin of 
receiving, by a computing device, a request to modify a state of a first physical device of the plurality of physical devices in the automation system; 
retrieving, by the computing device, a first digital twin of the plurality of digital twins 
determining, by the computing device, a function implemented by the first digital twin that corresponds to the state in the request, wherein the function is implemented using local process image data stored on a first controller device of a plurality of controller devices, the first controller device coupled to the first physical device such that the local process image data stored on the first controller device defines data for controlling the first physical device; 
calling, by the computing device, the function using the first digital twin; and 
a plurality of applications within the automation system accessing, via a process image backbone connected to the plurality of controller devices, the local process image data of each controller device of the plurality of controller devices so as to define a common process image that provides access to each digital twin of the plurality of digital twins by each application of the plurality of applications at respective runtimes associated with the plurality of applications that are decoupled from each other. 


11. (Currently amended) The method of claim 10, wherein the function utilizes the process image backbone to interact with the local process image data stored on each of the plurality of controller devices.


16. (Currently amended) A computer-implemented method for using a plurality of digital twins to interact with physical objects in an automation system, each digital twin of the pluralityPage 5 of 11Attorney Reference Number 2017P01082WOUS Application Number 16/605,956of digital twins being a digital version of a corresponding physical device, the method comprising: 
receiving an indication that a new physical device was added to the automation system; determining type information and one or more properties related to the new physical device using an ontology of physical devices related to the automation system; 
generating a first digital twin based on the type information and the one or more properties; 
storing the first digital twin in a repository with information describing relationships of the new physical device and other physical devices in the automation system, wherein the first digital twin implements one or more functions using local process image data stored on a controller coupled to the new physical device; and 
a plurality of applications within the automation system accessing, via a process image backbone connected to a plurality of controller devices, [[a]] the local process image [[area]] data of each controller device of the plurality of controller devices so as to define a common process image area that provides access to each digital twin of the plurality of digital twins by each application of the plurality of applications at respective runtimes associated with the plurality of applications that are decoupled from each other.


Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-9
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    221
    547
    media_image1.png
    Greyscale


However, regarding claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    286
    572
    media_image2.png
    Greyscale

 
claims 2-9 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 10-15
Regarding claim 10, the prior art as described in the prosecution history describes:
A computer-implemented method for using a plurality of digital twins to interact with a plurality of physical devices in an automation system, each digital twin of the plurality of digital twins being a digital version of a corresponding physical device of the plurality of physical devices, the method comprising: 

However, regarding claim 10, the prior art as described in the prosecution history does not describe:
receiving, by a computing device, a request to modify a state of a first physical device of the plurality of physical devices in the automation system; 
retrieving, by the computing device, a first digital twin of the plurality of digital twins corresponding to the first physical device from a registry; 
determining, by the computing device, a function implemented by the first digital twin that corresponds to the state in the request, wherein the function is implemented using local process image data stored on a first controller device of a plurality of controller devices, the first controller device coupled to the first physical device such that the local process image data stored on the first controller device defines data for controlling the first physical device; 
calling, by the computing device, the function using the first digital twin; and 


Dependent claims 11-15 depend from independent claim 10 and are allowable for the same reasons as described above.


Claims 16-17 and 19-20
Regarding claim 16, the prior art as described in the prosecution history describes:
A computer-implemented method for using a plurality of digital twins to interact with physical objects in an automation system, each digital twin of the pluralityPage 5 of 11Attorney Reference Number 2017P01082WOUS Application Number 16/605,956of digital twins being a digital version of a corresponding physical device, the method comprising: 

However, regarding claim 16, the prior art as described in the prosecution history does not describe:
receiving an indication that a new physical device was added to the automation system; determining type information and one or more properties related to the new physical device using an ontology of physical devices related to the automation system; 

storing the first digital twin in a repository with information describing relationships of the new physical device and other physical devices in the automation system, wherein the first digital twin implements one or more functions using local process image data stored on a controller coupled to the new physical device; and 
a plurality of applications within the automation system accessing, via a process image backbone connected to a plurality of controller devices, the local process image data of each controller device of the plurality of controller devices so as to define a common process image area that provides access to each digital twin of the plurality of digital twins by each application of the plurality of applications at respective runtimes associated with the plurality of applications that are decoupled from each other.

Dependent claims 17 and 19-20 depend from independent claim 16 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116